Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
The term “generally” could be deleted from the claim language, because for the claim language, it appears to be an indefinite term, and the claims should be definite as to what the claimed invention is.  Some areas include:
Claim 1 Line 10 could read “…having a 
Claim 3 could read “…the seal surface of the protrusion is 
Claim 5 Line 6 could read “…having a 
Claim 15 could read “…the seal surface of the protrusion is 
Claim 16 could read “…the lid dome are made of a 
Claim 17 Line 6 could read “…having a 
Claim 17 Line 14 could read “…wherein the protrusion 
Allowable Subject Matter
Claims 1-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 1, 5, and 17, the prior art discloses most of the claimed invention regarding lid assemblies with lid bases and pliable mouthpieces with drink apertures and vent apertures.  However, the prior art does not expressly disclose that the protrusion in the lid dome has a seal surface at an angle to the top wall that operates to seal against the first end of the mouthpiece to close the drink aperture when the lid dome is in the closed position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to claims 1-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736